Judge BERNARD
concurring in part and dissenting in part.
I agree with the majority's conclusions except for Part III. There, the majority determines that the trial court's instruction authorizing jurors to discuss the evidence during the trial was constitutional error, which requires that defendant's conviction be reversed. I disagree with this holding because, based on significant, persuasive, and relevant social science research, I do not believe that allowing predeliberation discussions prejudices a defendant's right to a fair and impartial jury under the Sixth Amendment. Therefore, I respectfully dissent from the majority's decision to vacate defendant's conviction, and to remand for further proceedings.
I. Introduction
Jurors in the United States are passive spectators of a "well-orchestrated jury trial" presented by lawyers and judges. B. Michael Dann, "Learning Lessons" and "Speaking Rights": Creating Educated and Democratic Juries, 68 Ind. L.J. 1229, 1235 (Fall 1993). Jurors act as "passive judges of what evidence the parties [choose] to present and which proof the law of evidence allow[s]." Id.
The earliest English juries were much different than present-day American juries. They played an active role in the trial process, often gathering evidence before trials began. Id. at 1232. The present-day model of jurors as passive listeners who choose between the parties' evidence is a product of a historical struggle, hundreds of years in duration, in which lawyers and judges sought to gain control over juries. Id. at 1234. It is, therefore, not surprising that "[the fear of losing total control over the trial and fact-finding processes prompts too many lawyers and judges to reject even the most modest of proposals" for jury reform. Id. at 1236-37.
However, within the last fifteen years, the model of treating jurors as passive spectators has been subject to significant criticism. Controversial acquittals, such as those in the O.J. Simpson and Rodney King cases, raised questions about the effect of bias on the criminal justice system, and spurred calls for jury reform. See Valerie P. Hans, Paula L. Hannaford & G. Thomas Munsterman, The Arizona Jury Reform Permitting Civil Jury Trial Discussions: The Views of Trial Participants, Judges, and Jurors, 32 U. Mich. J.L. Reform 349, 350 (Winter 1999); Natasha K. Lakamp, Deliberating Juror Predeliberation Discussions: Should California Follow the Arizona Model?, 45 UCLA L.Rev. 845, 848 & n. 9 (Feb.1998).
It is not my intent to take any position on those well-known acquittals. Rather, my attention is drawn, for the purposes of this case, to certain observations that commentators made about the jury system in general in the wake of the calls for jury reform flowing from those verdicts. For example:
Chief Judge Warren Urbom of the District of Nebraska has succinctly described the way we treat jurors: "Jurors are rarely brilliant and rarely stupid, but they are treated as both at once." We expect jurors to remember and understand brilliantly the facts and the law of complex cases, but often we think them too stupid to' be trusted to take notes, ask questions, and in other ways take an active part in the acquisition and management of the information necessary to render an informed verdict.
William W. Schwarzer, Reforming Jury Trials, 1990 U. Chi. Legal. F. 119, reprinted in 132 F.R.D. 575, 590 (1991) (footnote omitted).
II. Social Science Research
The commentators urging jury reform considered substantial social science research that raised questions about whether the en-foreed passivity of American juries is productive. For example, one observer commented that American juries are excessively passive, which "interferes with learning and reduces opportunities for jurors, individually and collectively, to perform to their potential as community representatives and decision makers in trials of criminal and civil cases." Dann, 68 Ind. L.J. at 1236.
Such interference with learning creates real problems. Obstacles to jury comprehension "produce trials which leave jurors floundering in a mass of disconnected and obscure *78evidence." Schwarzer, 182 FRD. at 576. Jurors confused by a lack of comprehension lose interest in the trial process. Dann, 68 Ind. L.J. at 1241.
Concerns like these led reformers to a large and significant body of social science research about how human beings process information and learn. See, eg., id. at 1241-44 & nn. 83-103. This research indicates that jurors are "active decision makers," "Irlather than the mythical blank slates who wait until the close of a trial to decide a verdict." Hans, 32 U. Mich. J.L. Reform at 351. Indeed,
studies consistently disclose that "the juror is not a passive and altogether accurate encoder of information who suspends judgment until the end of the case." Behavioral research reveals that a "juror's natural tendency is to actively process information as it is received as well as afterward, thus forming tentative judgments about evidence" before deliberation. In a survey of criminal jurors, approximately 57%. of the jurors stated they made up their mind prior to deliberations. In another study examining 788 civil and criminal jurors, 71% admitted they began deciding the case before retiring for deliberations. In fact, only a quarter of the jurors polled (26%) stated they retained an open mind throughout the trial and only began to reach a decision about the outcome of the case after deliberating with their colleagues.
Lakamp, 45 UCLA L.Rev. 845 at 858-54 (footnotes omitted) (quoting Dann, 68 Ind. L.J. at 1268, and William H. Carlile, Power to the Jurors, Christian Sci. Monitor, Feb. 22, 1996, at 1).
Further, critics of the passive juror model argue that it
flies in the face of what studies about adult learning have proven. The educational model of learning, in contrast to the legal model, has demonstrated conclusively that active learners are better learners. [The educational model] ... recognizes the reality that jurors bring with them their own frames of reference. The existence of these frames of reference underscores the need to have continuous feedback and the need to provide a legal frame of reference as early in the trial as possible.
Jacqueline A. Connor, Jury Reform: Notes on the Arizona Semimar, 1 J. Legal Advoc. & Prac. 25, 25-26 (1999).
IIL Implementing Reform in Civil Cases
This compelling body of research prompted reforms. Arizona was the first state to act, appointing a commission to study the problem. The commission's report, issued in 1994, stated that, according to this research, "limitation of all discussions among trial jurors and the accompanying assumption that jurors can and do suspend all judgments about the case are unnatural, unrealistic, mistaken and unwise." Arizona Supreme Court Committee on More Effective Use of Juries, Jurors: The Power of 12 at 97 (1994).
To address this problem, the Arizona Supreme Court issued Ariz R. Civ. P. 39F), which states that, in civil cases, jurors
shall be instructed that they will be permitted to discuss the evidence among themselves in the jury room during recesses from trial when all are present, as long as they reserve judgment about the outcome of the case until deliberations com-menee. Nothwithstanding the foregoing, the jurors' discussion of the evidence among themselves during recesses may be limited or prohibited by the court for good cause.
At least three empirical follow-up studies have been conducted, which all provided evidence that allowing jurors to engage in pre-deliberation discussions under this rule improved the trial process. The first study, in 1996, surveyed Arizona trial court judges. The results indicated that the benefits of predeliberation discussions outweighed the concerns. Jurors were more alert and happy; they understood the case better; they reached verdicts quicker; and allowing pre-deliberation discussions did not seem to benefit one party over the other. Lakamp, 45 UCLA L.Rev. 845 at 871-78.
The second study sent surveys to jurors, judges, attorneys, and litigants who had participated in about 160 civil trials in 1997 and 1998. A high percentage of jurors and *79judges thought that jurors' comprehension of the evidence improved, and that predeliberation discussions contributed to that improvement. Further, about seventy percent of the judges did not think that allowing jurors to discuss the case before the presentation of evidence had been concluded resulted in the jurors reaching premature decisions about a verdict. Hans, 32 U. Mich. J.L. Reform at 367, 371-72.
The third study videotaped all juror discussions and deliberations in about fifty civil trials conducted between 1998 and 2002. This study showed that deliberations were shorter; jurors understood expert testimony better; jurors were better able to clarify evidence and understand it accurately; the judge would have reached the same result as the jury in ninety percent of the cases; and, perhaps most important for the discussion here, there was no evidence that predeliberation discussions favored the plaintiff, Shari Seidman Diamond et al., Juror Discussions During Civil Trials: Studying an Arizona Innovation, 45 Ariz. L.Rev. 1, 62, 63-64, 71 (Spring 2003).
Colorado quickly followed Arizona's lead. In 1996, our supreme court established the Committee on the Effective and Efficient Use of Juries in Colorado, which was tasked with studying the jury system here and ree-ommending ways in which communication with jurors could be improved. This process produced a series of reforms that became effective in our state on January 1, 1999. These included allowing jurors to take notes; providing them with trial notebooks; allowing them to ask questions of witnesses under the court's careful supervision; and, in a pilot project in civil cases, allowing jurors to engage in predeliberation discussions. Rebecca L. Kourlis & John Leopold, Colorado Jury Reform, 29 Colo. Law. 21 (Feb.2000).
Surveys of jurors participating in the 58 civil jury trials involved in the project reported that 98% of the jurors thought that predeliberation discussions assisted them in understanding the evidence and avoiding confusion; and, although about 14% of the jurors reported that they thought discussions held during the trials encouraged jurors to reach a final decision before the trials end, 62% of the jurors emphatically disagreed with this contention. Id. at 22.
As a direct result of these conclusions, jurors in Colorado are now instructed about discussions during a civil trial:
You may discuss the evidence during the trial, but only among yourselves and only in the jury room when all of you are present.
You must not, individually or as a group, form final opinions about any fact or about the outcome of this case until after you have heard and considered all of the evidence, the closing arguments, and the rest of the instructions [the judge] will give you on the law. Keep an open mind during the trial. Form your final opinions only after you have discussed this case as a group in the jury room at the end of the trial.
CJI-Civ. 1:4 n. 2 (2000).
The idea of allowing predeliberation discussions in civil cases has spread even further. See Ind. Jury R. 20(a)(8) (jurors ... are permitted to discuss the evidence among themselves in the jury room during recesses from trial when all are present, as long as they reserve judgment about the outcome of the case until deliberations commence"); N.D. R. Ct. 6.11(a) ("In a civil case, the court may, without objection, allow the jury to engage in predeliberation discussion.") American Bar Association, Principles for Juries and Jury Trials 18(F), available at http://www.abanet.org/juryprojectstandards/ principles.pdf at 20 ("Jurors in civil cases may be instructed that they will be permitted to discuss the evidence among themselves in the jury room during recesses from trial when all are present, as long as they reserve judgment about the outcome of the case until deliberations commence.").
IV. Criminal Cases
The idea of allowing jurors to discuss the evidence in the course of civil cases before they deliberate has not yet been transferred to criminal cases. But see David A. Anderson, Let Jurors Talk Authorizing Pre-Deliberation Discussion of the Evidence During Trial, 174 Mil. L.Rev. 92, 121-22 (Dec.2002) (recommending that predelibera*80tion discussions be authorized in criminal cases in military courts, partially because the Sixth Amendment right to trial by jury does not apply to the military). As the majority accurately points out, there are many erimi-nal cases that conclude that predeliberation discussions constitute constitutional error.
For example, in Winebrenner v. United States, 147 F.2d 822, 328 (8th Cir.1945), the cireuit court analyzed the prejudice that it perceived flowed from a jury that, before the trial has ended, discusses the evidence it has heard:
If ... the jurors may discuss the case among themselves, either in groups of less than the entire jury, or with the entire jury, they are giving premature consideration to the evidence. By due process of law is meant "a law which hears before it condemns; which proceeds upon inquiry, and renders judgment only after trial." The jury should not discuss the case among themselves because, first, they have not heard all of the evidence; second, they have not heard the instructions of the court as to how this evidence is to be considered by them, and neither have they heard the arguments of counsel.
This rationale has been adopted, partially or completely, by almost all courts that have evaluated whether predeliberation discussions are error in criminal cases. See generally Dale R. Agthe, Annotation, Propriety and Effect of Jurors' Discussion of Evidence Among Themselves Before Final Submission of Criminal Case, 21 AL.R.Ath 444 (1983) (collecting cases). Representative of the rationale of many of these cases, the Pennsylvania Supreme Court concluded that an instruction allowing the jurors to discuss the case before all the evidence was presented violated the defendant's right to a fair and impartial jury, contrary to the Sixth Amendment. Commonwealth v. Kerpan, 508 Pa. 418, 420-24, 498 A2d 829, 830-82 (1985).
In Colorado, a division of this court reached a similar result, primarily relying upon Winebrenner and Kerpam. People v. Preciado-Flores, 66 P.3d 155, 165-67 (Colo. App.2002). The division identified five reasons why predeliberation discussions by jurors are improper:
e Premature discussions interfere with the goal of decisions reached by collective deliberation.
® Jurors who express preliminary opinions to other jurors will become locked into their positions and, as a result, be less likely to be open-minded when formal deliberations begin.
® Discussions that occur before the defendant has an opportunity to present a defense case will impinge upon the defendant's right to a fair and impartial trial.
@The burden of proof will be shifted to defendants to change the minds of jurors who have prematurely decided the case.
® Predeliberation discussions are not informed by the instructions, and, therefore, they occur in a vacuum without the law's guidance.
Id. at 165; see also People v. Baird, 66 P.3d 183, 190-91 (Colo.App.2002).
V. Analysis
It is my position that cases such as Wine-brenmer, Kerpan, and Preciado-Flores are based on a priori assumptions about how human beings obtain and process information, which, as demonstrated above, have been rebutted by substantial social science research. I submit that this research refutes the reasons that the division relied upon in Preciado-Flores to conclude that predeliber-ation discussions were improper.
Predeliberation discussions promote, rather than discourage, group decision making. If proper instructions are given, such discussions can deter jurors from locking in their positions, because the jurors remind one another of the need to follow the court's instructions, and to keep an open mind until their deliberations begin. Kourlis, 29 Colo. Law. at 22; Diamond, 45 Ariz. L.Rev. at 81-32; Hans, 82 U. Mich. J.L. Reform at 867, 371-72.
Predeliberation discussions do not encourage premature judgments. Rather, such discussions may encourage jurors to keep their minds open. Jessica L. Bregant, Note, Let's Give Them Something to Talk About: An Empirical Evaluation of Predeliberation *81Discussions, 2009 Univ. Ill. L.Rev. 1213, 1223-25; Diamond, 45 Ariz. L.Rev. at 65. One commentator has observed that "(ilt is possible that a juror may be less prone to form and hold to an early opinion if he or she hears that others view the evidence differently." Schwarzer, 182 F.R.D. at 594.
Predeliberation discussions do not undermine the plaintiff's burden of proof or disadvantage defendants, Diamond, 45 Ariz. L.Rev. at 52, 68; Lakamp, 45 UCLA L.Rev. at 866-67, 871-73.
[Allthough predeliberation discussions would enable jurors to discuss the evidence before the defendant's case begins, such conversations would help to equalize the possible benefits either party would have obtained without these discussions. The end result would likely be a final decision based upon the actual evidence rather than a bias formed early in the trial.
Lakamp, 45 UCLA L.Rev. at 867.
Jurors who are given instructions before the presentation of evidence begins understand the evidence better. Bregant, 2009 Univ. IIL L.Rev. at 1230-31. Crim. P. 24(a)(2)(iv)-(v) and (5), which were amended effective January 1, 1999, as a result of the jury reform committee's recommendations, require the trial court (1) to inform the jury panel when first brought to the courtroom of the nature of the case "using applicable instructions if available," and to explain "[glen-eral legal principles," such as the burden of proof, the definition of reasonable doubt, and the elements of charged offenses; and (2) once the jury is impaneled, to explain, in more detail, general legal principles, case specific legal principles, and definitions of special or technical terms. Therefore, prede-liberation discussions would occur in criminal cases in Colorado with an understanding of relevant legal principles.
Allowing jurors to engage in predeliberation discussions also provides palpable benefits. Jurors understand the evidence better, they are less confused, and, in some cireum-stances, predeliberation discussions convince jurors to alter or reverse preliminary decisions about the case. E.g., Diamond, 45 Ariz. L.Rev. at 62, 63-64, 71; Hans, 32 U. Mich. J.L. Reform at 867, 871-72.
The wealth of general social science research concerning how people learn information, plus the specific research concerning predeliberation discussions, convinces me that allowing such discussions does not impinge upon a defendant's Sixth and Fourteenth Amendment right to a fair and impartial jury because such discussions do not result in the harmful effects identified by cases such as Winebrenner, Kerpan, and Preciado-Flores. If anything, I see such discussions as enhancing that right.
Therefore, I must respectfully disagree with those appellate decisions that conclude that allowing predeliberation discussions in criminal eases is constitutional error under the Sixth and Fourteenth Amendments. I submit that those cases have as their foundation assumptions about jurors that have been demonstrated to be inaccurate. The existence of constitutional error should not be predicated on inaccuracy:
My conclusion is reinforced by four additional factors. First, research indicates that jurors often form opinions about the case and talk about it before final deliberations. E.g., Lakamp, 45 UCLA L.Rev. 845 at 858-54. Research further demonstrates that allowing predeliberation discussions can channel these normal human behavioral tendencies in a manner that improves the quality and fairness of deliberations. E.g., Diamond, 45 Ariz. L.Rev. at 62, 68-64, 71; Hans, 32 U. Mich. J.L. Reform at 867, 371-72. As the Arizona committee that studied jury reform observed, research shows that the "limitation of all discussions among trial jurors and the accompanying assumption that jurors can and do suspend all judgments about the case are unnatural, unrealistic, mistaken and unwise." Arizona Supreme Court Committee, Jwrors: The Power of 12 at 97.
Second, in light of what I see as the absence of an adverse impact on the fairness and impartiality of juries in criminal cases, I cannot understand how a trial procedure expressly allowed in civil cases in Colorado can form the basis for finding constitutional error in criminal cases.
Third, as required in civil cases in Colorado, in this case the trial court repeatedly *82cautioned the jurors that, although they could engage in predeliberation discussions, they were to maintain an open mind until the case was finished. At various times throughout the trial, the court told the jurors that (1) they were "directed not to form any firm conclusions, because obviously until the case is closed, [they] will not have heard all the evidence"; (2) they should not "draw any firm conclusions about what [they have] heard"; (8) they should "[kleep an open mind all the way through the trial and draw [their] conclusions only at the conclusion of the case"; and (4) they must "keep an open mind, because while [they have] heard all the evidence, [they] haven't actually had a chance to review some of it, and [they] haven't heard closing arguments." Therefore, the jury was clearly informed, consistently with CJI-Civ. 1:4, that predeliberation discussions were not to serve as the deliberations themselves. See United States v. Lemus, 542 F.2d 222, 223-24 (4th Cir.1976) (although instructing a jury that it may engage in predeliberation discussions would jeopardize a defendant's right to a fair trial "in the abstract," any error was harmless because the court also instructed the jury to keep an open mind).
Fourth, the jury in this case did not engage in any misconduct: if it engaged in predeliberation discussions, it was simply following the trial court's instructions. Further, the jury was not exposed to extraneous information or outside influences, which are more likely to be prejudicial than predeliber-ation discussions. See United States v. Williams-Davis, 90 F.3d 490, 505 (D.C.Cir.1996) ("The probability of some adverse ef-feet on the verdict [as a result of predeliberation discussions] is far less than for extraneous influences.").
Therefore, in my view, the analysis and procedures found in cases interpreting and applying CRE 606(b) are inapposite. Under the facts of this case, the focus should be, I suggest, on the propriety of the court's instruction, and the tools we employ in that analysis should be the standard ones used to determine the presence and effect of instrue-tional error.
I would conclude that the trial court's instruction concerning predeliberation discussions was not error under the Sixth and Fourteenth Amendments. In reaching this result, I recognize that the division in Precia-do-Flores observed that (1) Crim. P. 24(f) does not expressly bar trial courts from permitting jurors to engage in predeliberation discussions; but, (2) the pattern criminal instruction concerning jurors' conduct during trial, CJI-Crim. 1:04 (1983), states that jurors are not to "discuss the case either among [themselves] or with anyone else during the course of the trial." Preciado-Flores, 66 P.3d at 166.
Although the trial court departed from the pattern instruction here, it is my view that the court's repeated emphasis that the jurors keep an open mind resulted in jurors who had been accurately informed of the law. Therefore, there was no error. See People v. Howard, 89 P.3d 441, 447 (Colo.App.2003).
Further, CJI-Crim. 1:04 dates from the early 1980s. It was, therefore, drafted before the social science research to which I refer became widely available in the legal community, and before the reforms that produced the changes in civil cases represented by CJI-Civ. 1:4.
Moreover, even assuming, for purposes of argument, that instructing the jury contrary to CJI-Crim 1:04 constituted error, I would conclude, as indicated above, that such error did not have a constitutional basis. Therefore, I would hold that this nonconstitutional error did not substantially influence the verdict or affect the trial's fairness, particularly because the trial court repeatedly instructed the jurors to keep an open mind. See Krutsinger v. People, 219 P.3d 1054, (Colo.2009)(discussing test for nonconstitu-tional error). I would, as a result, affirm defendant's conviction.